DETAILED ACTION
	This is a Notice of Allowance for application 16/692,987. Receipt of the RCE, amendments, and arguments filed on 06/16/2021 is acknowledged.
Claims 1-3 and 5-25 are pending.
Claim 4 is cancelled.
Claims 1-3 and 5-25 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

the block insert--;

Amend line 4 of claim 18 to define --extending outwardly--;

Amend line 7 of claim 18 to define --extending outwardly--.

Election/Restrictions
Claims 1-3, 5-14 and 20-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between the product and method inventions as set forth in the Office action mailed on 11/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Jablonsky et al. (U.S. Publication 2017/0121963) disclose an adjustable anchor system comprising an anchor track #10 formed by first and second sides that are closed off by first and second end plates to form an upwardly opening channel that is configured to receive an anchor bolt assembly that can slide within the channel. Figures 14A-14D of Jablonsky et al. depict that such end plates can comprise of tabs/projections #460 which extend inwardly to attach to channels extending from the edges of the sides of the channel. Figures 15A-15C of Jablonsky et al. also depict an embodiment where a sealing lip #464 central portion can be formed on the end plates such that the central portions extend between the sides of the anchor assembly when the track is assembled. However, such embodiments of Jablonsky et al. do not disclose the sides of the anchor track comprise of longitudinally extending tabs which are configured to be received within recesses formed on the end plates. The tabs are positioned on the central portion of the end plates of Jablonsky et al. in order to prevent openings or other features around the edges of the sides and end plate from letting concrete into the channel when concrete is poured over the sides of the anchor. Furthermore, modifying the embodiment of figures 14A-D such that the tabs and channels are switched would not only render such an invention inoperable for its intended purpose but also not meet the limitations as defined. Placing channels in the central portion of the end plates of a size .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635